Citation Nr: 0415672	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  95-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $8, 497.50.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from September 1941 until 
March 1942.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 1994 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

This matter was previously before the Board in August 1997.  
At that time, a remand was ordered to accomplish further 
development.  

The record reflects inconsistency in the reporting of the 
veteran's name.  While in the past, the veteran had completed 
forms as "Claude E. Mobley," he more recently has stated 
that his name is "Claud Molley."


FINDINGS OF FACT

1.  By a letter issued in November 1966, the veteran was 
advised he had been awarded extraschedular nonservice-
connected pension benefits, effective from March 1966, with 
authorization of benefits for his spouse, and an attachment, 
VA Form 21-6896, Disability Pension Award, apprised him of 
the need to inform VA of any change in his marital status.  

2.  VA letters issued to the veteran, including in August 
1980, November 1985, December 1986 and December 1987 apprised 
him of the need to report any change in the number or status 
of his dependents, to include his marital status.  

3.  In a Statement of Income and Net Worth dated in July 
1980, the veteran certified that his spouse was a dependent, 
and in annual pension Income Questionnaires completed in 
November 1882, December 1983, November 1984, March 1985, 
November 1986 and November 1987, the veteran certified that 
he was married, not living with his spouse, and providing 
financial contributions to her support.  



4.  In March 1994 the veteran's pension payments were reduced 
to reflect a 
change in his marital/dependency status, effective from 
January 1980.  

5.  A November 1994 audit revealed an overpayment of $14, 
787.50; subsequent action by the RO in January 2004 waived 
$6,290.00 of the veteran's debt, leaving the veteran 
responsible for the remaining $8,497.50 for the period from 
January 1, 1980 to December 31, 1987.  

6.  The veteran was legally entitled to receive pension 
benefits authorized for his spouse as a dependent for the 
period from January 1, 1980 to December 31, 1987, and the 
record does not establish an overpayment of pension benefits 
in the amount of $8,497.50, for the period from January 1, 
1980 to December 31, 1987.


CONCLUSION OF LAW

No indebtedness due to overpayment of pension benefits having 
been validly created, waiver of recovery of VA indebtedness 
in the calculated amount of $8,497.50 is warranted.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits, the provisions of 
the VCAA are inapplicable to the instant appeal.  The Board 
believes this conclusion to be consistent with the recent 
holding of the United States Court of Appeals for Veterans 
Claims in Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  

Relevant law and regulations

In order for the Board to determine whether an overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions or his failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2003).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2003).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual background

Pursuant to a determination in January 2004 by the VA 
Committee on Waivers, the subject overpayment represents 
overpayment of pension benefits for the period from January 
1, 1980 to December 31, 1987.

In a November 1966 rating decision, the veteran was awarded 
extraschedular  nonservice-connected pension, effective March 
1966, with authorization for benefits for a spouse.  By 
letter issued in January 1967, with an attachment, VA Form 
21-6896, Disability Pension Award, the veteran was apprised 
of the need to inform VA of any change in his marital status.  

Over time, including by VA letters issued in August 1980, 
November 1985, December 1986, and December 1987, the veteran 
received frequent reminders that his monthly payments 
included additional benefits for his spouse.  He was 
repeatedly instructed to report any change in the number or 
status of his dependents.  

In a Statement of Income and Net Worth, dated in July 1980, 
the  veteran noted his spouse as a dependent.  On an annual 
pension Income Questionnaire, dated in November 1982, the 
veteran certified that he was married, not living with his 
spouse, and that he contributed $1,100.00 for her support.  
On an annual pension Income Questionnaire, dated in December 
1983, the veteran certified that he was married, not living 
with his spouse, and that he contributed $1,120.00 for her 
support.  On an annual pension Income Questionnaire, dated in 
November 1984, the veteran certified that he was married, not 
living with his spouse, and that he contributed $600.00 for 
her support.  

Periodically, the veteran submitted a VA Form 21-8913, 
Section 306 Eligibility Verification Report (EVR).  In an EVR 
filed in March 1985, the veteran indicated that he was 
married but not living with his spouse.  He reported 
contributing $500 toward his wife's support that year.  In 
EVR's dated in November 1986 and November 1987, the veteran 
again noted that he was married but not living with his 
spouse.  He reported contributing $400 toward his wife's 
support in 1986 and in 1987.  

In March 1994, the RO sent the veteran a letter informing him 
that his payments were being reduced due to evidence showing 
a change in his marital/dependency status, effective from 
January 1980.  

Later in March 1994, the veteran advised the VA that he had 
never divorced his wife.  He stated that they had separated 
in the late 1970s and that he was unaware of her present 
whereabouts.  

In May 1994 the veteran requested a waiver of overpayment.  
That request was denied by the August 1994 decision, of the 
Committee on Waivers and Compromises, currently on appeal.  

In October 1994, the veteran submitted a notice of 
disagreement as to the denial of his request for a waiver of 
overpayment.  He also requested an audit illustrating how the 
debt was calculated.

In November 1994, the RO conducted an audit at the veteran's 
request, showing an overpayment in the amount of $14,787.50.  

In December 1994, the veteran met with J. C. M., a Veterans 
Affairs Officer in Chester County, South Carolina.  In a 
letter to VA, she stated that the veteran appeared to be very 
confused.  She did not believe that he understood their 
conversation.  J. C. M. also noted that the veteran was 
living in a shelter because his apartment had been destroyed 
in a fire.  She did not believe that the veteran's debt was 
deliberately created but rather occurred due to his poor 
mental and physical condition.  

In correspondence dated November 1997, the veteran reiterated 
his request for a waiver of overpayment.  He stated that he 
was homeless.  

In September 1998, the Social Security Administration (SSA) 
responded to a VA request for information regarding the 
veteran's spouse.  However, they had no information regarding 
her marital status.  

In correspondence dated in September 1999, the Department of 
Health, Center for Health Statistics, noted that they had 
attempted to locate a divorce certificate for the veteran 
between the years of 1975-1984 and could not find one.  

Additional requests to the SSA and to the Southeastern 
Program Service Center   obtain a divorce decree were 
unsuccessful.  A follow-up January 2000 response from the SSA 
is of record.  

In January 2004 the RO issued a supplemental statement of the 
case.  The RO granted a waiver in the amount of  $6,290.00.  
That decision was based on a finding that VA bore some fault 
for the creation of the overpayment for the period subsequent 
to December 1987.  It was noted that VA first had knowledge 
that the veteran was separated from his spouse and not 
contributing to her support in November 1987.  It was further 
noted that the RO did not act upon that information and thus 
allowed the debt to continue to accrue until reduction was 
made in March 1994 to delete his spouse as a dependent 
effective from January 1, 1980.  Thus, the portion of the 
debt which represented overpayment of pension benefits from 
January 1, 1988 to February 28, 1994, was waived.  The 
overpayment for the period from January 1, 1980 to December 
31, 1987, in the amount of $8, 497.50, was not waived.  

Analysis

The Board must initially determine whether the indebtedness 
due to overpayment of pension benefits for the period from 
January 1, 1980 to December 31, 1987 was validly created.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  

In the instant case, the evidence of record fails to confirm 
the appellant failed to timely report a change in his marital 
status or his spouse's dependent status.  The record does not 
establish the veteran ever divorced his spouse.  In a 
Statement of Income and Net Worth, submitted in July 1980, 
the veteran noted his spouse as a dependent.  On annual 
pension Income Questionnaires, dated in November 1982, 
December 1983, November 1984, March 1985, November 1986, and 
November1987, the veteran certified that he was married, not 
living with his spouse, and that he contributed amounts for 
her support.  This information has not been rebutted by any 
objective evidence of record.  Although the record indicates 
the RO had some confusion as to whether the veteran had been 
validly married to the spouse at issue, the record does not 
establish that she was not his spouse.  Further, the fact 
that the veteran advised the VA, in March 1994, that he had 
never divorced his wife, they had separated in the late 1970s 
and that he was unaware of her present whereabouts, does not 
contradict his reporting her dependent status for the years 
from 1980 to 1987.  Rather, the veteran had consistently 
reported he was separated from his wife, but that he had 
provided her financial support.  The fact that the veteran 
did not know his spouse's present whereabouts in March 1994 
has no bearing on the matter at issue.  Hence, the Board 
finds that there existed no basis of record to find the 
spouse at issue was not a dependent during the period from 
January 1, 1980 to December 31, 1987 so as to have reduced 
the veteran's pension benefits and created the overpayment at 
issue.  Rather, the record establishes that the veteran was 
legally entitled to the pension benefits authorized for his 
spouse as a dependent for the years from January 1980 to 
December 1987.  

Having determined that the record establishes that the 
veteran was legally entitled to the pension benefits 
authorized for his spouse as a dependent for the years from 
January 1980 to December 1987, there was no overpayment of 
pension benefits, and the veteran's VA indebtedness was not 
validly created.  As such, there is no overpayment or 
indebtedness to be recovered.  Hence, waiver of recovery of 
VA indebtedness in the amount of $8,497.50, plus any accrued 
interest, is warranted, and the appeal is granted. 


ORDER

Having determined that the veteran's indebtedness was not 
validly created, there is no overpayment to be recovered, and 
waiver of recovery of VA indebtedness in the amount of 
$8,497.50, plus any accrued interest, is granted.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



